 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   NORMAN JOHN CRAIG,                                No. 2:18-cv-2612 JAM KJN P
12                      Petitioner,
13          v.                                         ORDER
14   JOHN D’AGOSTINI,
15                      Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 31, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. Neither party has filed

23   objections to the findings and recommendations.

24          Although it appears from the file that petitioner’s copy of the findings and

25   recommendations was returned, petitioner was properly served. It is the petitioner’s

26   responsibility to keep the court apprised of his current address at all times. Pursuant to Local

27   Rule 182(f), service of documents at the record address of the party is fully effective.

28   ////
                                                       1
 1             The court has reviewed the file and finds the findings and recommendations to be

 2   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

 3   ORDERED that the findings and recommendations filed October 31, 2019, are adopted in full,

 4   and Respondent’s motion to dismiss (ECF No. 33) is granted as follows:

 5          1. Petitioner’s Fourth Amendment claim is denied with prejudice;

 6          2. Petitioner’s remaining claims are dismissed without prejudice; and

 7          3. The court declines to issue the certificate of appealability referenced in 28 U.S.C.

 8   § 2253.

 9
     DATED: December 18, 2019
10
                                                   /s/ John A. Mendez____________              _____
11

12                                                 UNITED STATES DISTRICT COURT JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
